tax_exempt_and_government_entities_division department of the treasury internal_revenue_service washington d c number release date date date contact person identification_number telephone number uil employer_identification_number u o w w o u o h b i o a dear this letter is in reference to the letter dated date from the authorized representative of union union is requesting a ruling that its creation and operation of a proposed benefit program will not constitute unrelated_trade_or_business for purposes of sec_513 of the internal_revenue_code code union is an unincorporated association originally established on date pursuant to the constitution of union union states that the constitution is the sole governing instrument of union the constitution states the following the objects of union are to organize workers to encourage an apprenticeship system and a higher standard of skill to develop improve and enforce the program and standards of occupational safety and health to cultivate friendship to develop good public relationships in the community to assist each other to secure employment to reduce the hours of daily labor to secure adequate pay for our work to establish a weekly pay day to promote the establishment of fringe benefit plans for our members through the collective bargaining process to coordinate bargaining toward the goal of taking wages out of competition and by legal and proper means to elevate the moral intellectual and social conditions of all our members and to improve the trade in every way possible in the construction trades union states that is has chartered numerous local unions and councils of workers engaged union was recognized by the internal_revenue_service service on date as exempt from federal_income_tax as a labor_organization under the provisions of sec_101 of the internal_revenue_code_of_1939 which corresponds to sec_501 of the code union also received group exemption status from the service at that time union states that in furtherance of its objects through medical_plans covered by the employee retirement income security act established by its regional councils and local unions it has long provided a wide array of benefits to its members including a pharmacy benefit program this program involves not just processing and paying prescription drug claims of union members but also developing and maintaining the prescription drug formulary contracting with pharmacies and negotiating discounts and rebates with drug manufacturers union states that currently its medical_plans engage an independent party manager to be the prescription benefit manager of its pharmacy benefit program union states that it conducted a study to assess the feasibility of and potential benefits from bringing the pharmacy benefit program in house the study concluded that due to the size of union’s membership union could realize substantial cost savings by bringing the pharmacy benefit program in house union states that in order to limit its liability from this activity for state law purposes it proposes to form a limited_liability_company company of which union will be the single member and will appoint the officers and managers of company union states that company will not elect to be treated as an association_taxable_as_a_corporation and thus will be disregarded as an entity separate from its member union states that it will terminate its contract with manager and that company will commence all of the activities currently conducted by manager through a contract with union big_number persons union states that the program covers at least specifically union requests a ruling that its operation of the pharmacy benefit program through company will not be treated as unrelated_trade_or_business with respect to union within the meaning of sec_513 of the code law sec_501 of the code provides for the exemption from federal_income_tax of labor agricultural or horticultural_organizations sec_502 the code provides as a general_rule that an organization operated for the primary purpose of carrying_on_a_trade_or_business for profit shall not be exempt from taxation under sec_501 on the ground that all of its profits are payable to one or more organizations_exempt_from_taxation under sec_501 sec_511 of the code imposes for each taxable_year on the unrelated_business_taxable_income as defined in sec_512 of every organization described in paragraph sec_511 of the code provides that organizations subject_to tax are organizations described in sec_401 and sec_501 the tax imposed by paragraph applies to any organization which is exempt from taxation by reason of sec_501 sec_512 of the code generally defines the term unrelated_business_taxable_income to mean the gross_income derived by any organization from any unrelated_trade_or_business as defined in sec_513 regularly carried on by it less the deductions allowed by this chapter which are directly connected with the carrying of such trade_or_business both computed with the modifications provided in subsection b sec_513 of the code provides as a general_rule that the term unrelated_trade_or_business means in the case of any organization subject_to the tax imposed by sec_511 any trade_or_business the conduct of which is not substantially related aside from the need of such organization for income or funds or the use it makes of the profits derived to the exercise or performance by such organization of its charitable educational or other purpose or function constituting the basis for its exemption under sec_501 sec_1 c -1 a of the income_tax regulations regulations provides that the organizations contemplated by sec_501 of the code as entitled to exemption from income_taxation are those which have no net_earnings inuring to the benefit of any member and have as their objects the betterment of the conditions of those engaged in such pursuits the improvement of the grade of their products and the development of a higher degree of efficiency in their respective occupations sec_1_501_c_5_-1 of the regulations provides that an organization is not described in sec_501 of the code if its principal activity is to receive hold invest disburse or otherwise manage funds associated with savings or investment plans or programs including pension or other retirement savings plans or programs sec_1_501_c_5_-1 of the regulations provides that organizations described in sec_501 of the code and otherwise exempt from tax under sec_501 are taxable upon their unrelated_business_taxable_income sec_1_513-1 of the regulations provides in part that for purposes of sec_513 of the code the term trade_or_business has the same meaning it has in sec_162 and generally includes any activity carried on for the production_of_income from the sale_of_goods or performance of services sec_1_513-1 of the regulations provides in general that in determining whether trade_or_business from which a particular amount of gross_income derives is regularly carried on within the meaning of sec_512 of the code regard must be had to the frequency and continuity with which the activities productive of the income are conducted and the manner in which they are pursued specific business activities of an exempt_organization will ordinarily be deemed to be regularly carried on’ if they manifest a frequency and continuity and are pursued in a manner similar to comparable commercial activities of nonexempt organizations sec_1_513-1 of the regulations provides that gross_income derives from unrelated_trade_or_business within the meaning of sec_513 of the code if the conduct of the trade_or_business which produces the income is not substantially related other than through the production of funds to the purposes for which exemption is granted sec_1_513-1 of the regulations provides that trade_or_business is related to exempt purposes in the relevant sense only where the conduct of the business activities has a causal relationship to the achievement of exempt purposes other than through the production_of_income and it is substantially related for purposes of sec_513 of the code only if the causal relationship is a substantial one thus for the conduct of trade_or_business from which a particular amount of gross_income is derived to be substantially related to purposes for which exemption is granted the production or distribution of the goods or the performance of the services from which the gross_income is derived must contribute importantly to the accomplishment of those purposes revrul_75_473 1975_2_cb_213 holds in part that a nonprofit organization that operates a dispatch hail to allocate work assignments among union members and engages in other activities appropriate to a labor_organization qualifies for exemption as a labor_organization under sec_501 of the code citing 39_bta_450 acq 1939_1_cb_28 the revenue_ruling states that an organization that is engaged in activities appropriate to a labor_union even though technically not a labor_union itself may qualify for exemption under sec_501 as an exempt labor_organization if its activities are appropriate union activities and are conducted as a part of the proper activities of the parent labor_organization so that it is not merely an independent undertaking revrul_77_46 1977_1_cb_147 describes an organization established pursuant to a collective bargaining agreement to enable members of the union to save money through a savings_plan the revenue_ruling states that for an organization to qualify as an exempt labor_organization its activities must be commonly or historically recognized as characteristic of labor organizations or be closely related and necessary to accomplishing the principal purposes of exempt labor organizations historically labor organizations were primarily organized to negotiate wages hours and working conditions and or to act as mutual benefit organizations that provided death sickness and accident benefits to members the revenue_ruling holds that because providing savings plans is not a traditional activity for labor organizations and the organization's activities are not closely related and necessary to accomplish the principal activities of labor organizations the organization fails to qualify under sec_501 of the code analysis an organization described in sec_501 of the code must have as its principal purposes the betterment of the conditions of workers the improvement of their products and the development of a higher degree of efficiency in their respective occupations whether a particular income activity performed by an organization recognized as exempt under sec_501 is classified as unrelated_trade_or_business is dependent upon three factors as discussed in sec_513 and sec_1_513-1 of the regulations whether the activity is trade_or_business whether the business is regularly carried on and whether the business is substantially related to the organization’s exempt_purpose inasmuch as the term trade_or_business generally includes any activity carried on for the production_of_income from the sale_of_goods or performance of services the operation of a pharmacy program as described would be considered trade_or_business within the meaning of sec_1_513-1 of the regulations since the pharmacy program will be operated as a continuous and ongoing program year-round it would be considered to be regularly carried on within the meaning of sec_1_513-1 of the regulations however it is clear from the facts presented that union has long provided a wide array of permissible benefits to its members and that the pharmacy benefit program has been a part of these benefits the fact that union is putting this program into an organization that it directly controls does not alter the fact that the program continues to be a traditional and permissible activity of union as discussed in revrul_75_473 supra this activity has a substantial causal relationship to the achievement of union's exempt_purpose revrul_77_46 supra explains that an activity must be a traditional activity of a sec_501 organization in order to be considered as a c activity providing a pharmacy program benefit for union workers is quite similar to providing death sickness and accident benefits to members which was approved in revrul_77_46 for these reasons the activity proposed by union would not be considered to be unrelated_trade_or_business ruling accordingly based on the facts and circumstances discussed above we rule as follows union’s operation of the pharmacy benefit program through company will not be treated as unrelated_trade_or_business with respect to union within the meaning of sec_513 of the code this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts any changes that may have a bearing upon union’s tax status should be reported to the service because it could help resolve questions concerning union's federal_income_tax status this ruling should be kept in union’s permanent records pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to union’s authorized representative except as we have specifically ruled herein we express no opinion as to the consequences of this transaction under the cited provisions or under any other provision of the code this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent if there are any questions about this ruling contact the person whose name and telephone number are shown in the heading of this letter enclosure sincerely yours technical group ronald j shoemaker manager exempt_organizations
